DETAILED ACTION
Response to Amendment
Applicant’s response to the office action filed on July 26, 2021 has been entered. The claims pending in this application are claims 26-38 and 81-87. Claims 26-38 and 81-87 and Zinc Finger Nuclease in claims 30 and 35 will be examined. 

Information Disclosure Statement
IDS filed on July 30, 2021 contains 41 pages of patent and non-patent literatures. However, the most of these literatures (more than 1000 literatures) are unrelated to this instant application. Applicant should only file related patent and non-patent literatures as IDS such that the valuable time of the examiner will not be wasted. 

Claim Objections
Claim 26 is objected to because of the following informality: “constant insert sequence” should be “a constant insert sequence”. 
Claim 36 or 37 or 87 is objected to because of the following informality: “partial randomized sites differ” should be “the partially randomized site differs”. 
Claim 85 or 86 is objected to because of the following informality: “constant insert sequence” should be “the constant insert sequence”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

New Matter 

Claim 33 contains a limitation “wherein the candidate nuclease target sites comprise a partially randomized left-half site, a partially randomized right-half site, and/or a partially randomized spacer sequence”, claim 36 contains a limitation “wherein partial randomized sites differ from a consensus site by more than 5% on average, distributed binomially”, claim 37 contains a limitation “wherein partial randomized sites differ from a consensus site by more than 10% on average, distributed binomially”, claim 38 contains a limitation “wherein the candidate nuclease target sites comprise a randomized spacer sequence”, and claim 87 contains a limitation “wherein partial randomized sites differ from a consensus site by more than 15%, on average, distributed binomially”. Since it is known that a candidate site-specific nuclease target site which comprises a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure only can be a cleavage site of a Zinc Finger Nuclease (ZFN) or a Transcription Activator-Like Effector Nuclease (TALEN) (see “Zinc Finger Nuclease” and “Transcription Activator-Like Effector Nuclease” from Wikipedia) and the specification and available arts do not describe that a Zinc Finger Nuclease (ZFN) or a Transcription Activator-Like Effector Nuclease (TALEN) can cleave candidate nuclease target sites comprising a partially randomized left-half site, a partially randomized right-half site, and/or a partially randomized spacer sequence in a nucleic acid or that a cleavage site of a Zinc Finger Nuclease (ZFN) or a Transcription Activator-Like Effector Nuclease (TALEN) in a nucleic acid can comprise a partially randomized left-half site, a 
MPEP 2163.06 notes “If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981).”  MPEP 2163.02 teaches that “Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.”  MPEP 2163.06 further notes “When an amendment is filed in reply to an objection or rejection based on 35 U.S.C. 112, first paragraph, a study of the entire application is often necessary to determine whether or not “new matter” is involved.  Applicant should therefore specifically point out the support for any amendments made to the disclosure” (emphasis added).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 26-30, 32, and 81-84 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Kim et al., (Genome Research, 19, 1279-1288, 2009). 
Regarding claims 26-30 and 81-84, since claim 26 does not indicate the length and structure of the constant insert sequence, Kim et al., teach a library of synthetic nucleic acid molecules (ie., the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified genomic DNA corresponding to CCR2 coding region) comprising a plurality of nucleic acid molecules comprising different candidate site-specific nuclease target sites, wherein each of the nucleic acid molecules comprises a concatemer of a candidate site-specific nuclease target site and a constant insert sequence, wherein the candidate site-specific nuclease target site comprises a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure (ie., the target site of Zinc Finger Nuclease), and wherein the concatemer comprises at least two copies of the LSR structure (ie., each of the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified DNA corresponding to CCR2 coding region has 8 different target sites of Zinc Finger Nuclease) and a constant insert sequence linked in a series (ie., a sequence between the at least two copies of the LSR structure, see Figure 4 and Supplemental Figure 2) as recited in claim 26 wherein the left-half site and the right-half site comprise different nucleic acid sequences as recited in claim 27, the left-half site and/or the right-half site is between 10-18 nucleotides long (ie., see Figure 4) as recited in claim 28, the library comprises candidate nuclease target sites that can be cleaved by a nuclease comprising a FokI cleavage domain (ie., Zinc Finger Nuclease) as recited in claim 29, the library comprises candidate nuclease target sites that can be cleaved by a Zinc Finger Nuclease (ZFN) as recited in claim 30, the candidate nuclease target site is located within a genomic sequence as recited in claim 81, the genomic sequence (ie., CCR5 locus) is known to be associated with alleviation of a sign or symptom of a disease or disorder as recited in claim 82, the disease or disorder is human immunodeficiency virus/ acquired immunodeficiency syndrome (HIV/AIDS), or a proliferative disease as recited in claim 83, and the genomic sequence is a C-C chemokine receptor type 5 (CCR5) or vascular endothelial growth factor type A (VEGFA) sequence as recited in claim 84 (see pages 1279-1284 and 1287, Figure 4, and Supplemental Figures 1 and 2). 
Regarding claim 32, since it is known that the molecular weight of a base pair is 650 Da (see Nucleic Acid Data from New England Biolabs), Kim et al., teach the library comprises nucleic acid molecules of a molecular weight of at least 5 kDa (ie., 8 different target sites of Zinc Finger Nuclease in each of the PCR-amplified genomic DNA containing the CCR5 coding sequence and the PCR-amplified DNA corresponding to CCR2 coding region include more than 10 base pairs). 
Therefore, Kim et al., teach all limitations recited in claims 26-30, 32, and 81-84. 

Claims 26, 27, 29-32, 81, 85, and 86 are rejected under pre-AIA  35 U.S.C. 102 (e) as being anticipated by Ainley et al., (US 2011/0189775 A1, priority date: January 22, 2010). 
Regarding claims 26, 27, 29-31, 81, 85, and 86, since claim 26 does not indicate the length and structure of the constant insert sequence, Ainley et al., teach a library of synthetic nucleic acid molecules (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid) comprising a plurality of nucleic acid molecules comprising different candidate site-specific nuclease target sites, wherein each of the nucleic acid molecules comprises a concatemer of a candidate site-specific nuclease target site and a constant insert sequence, wherein the candidate site-specific nuclease target site comprises a 5’-[left-half site]-[spacer sequence]-[right-half site]-3’ (LSR) structure (ie., the target site of Zinc Finger Nuclease), and wherein the concatemer comprises at least two copies of the LSR structure (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease) and a constant insert sequence linked in a series (ie., a sequence between the at least two copies of the LSR structure) as recited in claim 26 wherein the left-half site and the right-half site comprise different nucleic acid sequences (ie., see Figure 4) as recited in claim 27, the library comprises candidate nuclease target sites that can be cleaved by a nuclease comprising a FokI cleavage domain (ie., Zinc Finger Nuclease) as recited in claim 29, the library comprises candidate nuclease target sites that can be cleaved by a Zinc Finger Nuclease (ZFN) as recited in claim 30, the library comprises at least 105 different candidate nuclease target sites (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has any number of target sites of Zinc Finger nuclease) as recited in claim 31, the candidate nuclease target site is located within a genomic sequence as recited in claim 81, the concatemer comprises at least ten copies of the LSR structure (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease) and the constant insert sequence linked in a series as recited in claim 85, and the concatemer comprises at least 100 copies of the LSR structure (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has any number of target sites of Zinc Finger nuclease) and constant insert sequence linked in a series as recited in claim 86 (see paragraphs [0028], [0074] to [0076], [0091] to [0093], [0196] to [0198], and [0211] to [0216], Figures 1, 2, and 4, and claims 1-18). 
Regarding claim 32, since the molecular weight of a base pair is 650 Da (see Nucleic Acid Data from New England Biolabs), Ainley et al., teach the library comprises nucleic acid molecules of a molecular weight of at least 5 kDa (ie., genomic DNA isolated from transgenic tobacco plant tissues which contains an exogenous nucleic acid has between 2 and 30 different target sites of Zinc Finger Nuclease or any number of target sites of Zinc Finger Nuclease and must has a molecular weight of at least 5 kDa). 
Therefore, Ainley et al., teach all limitations recited in claims 26-28, 30-32, 81, 85, and 86. 

Response to Arguments
11.	Applicant’s arguments with respect to claims 26-38 and 81-84 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion 
12.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	  No claim is allowed.  
14.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        September 29, 2021